Mb. Justice Wole
delivered the opinion of the court.
The appellee moves to dismiss because the brief fails to follow the rules of this court. We find this to be true in certain particulars,, but the defects are not sufficient to actually dismiss without giving the appellants a chance to amend.
Likewise, the appellee moves to dismiss because the appeal is frivolous. On the date that this case was heard, in another ..case in which counsel for the appellee was also counsel the question was raised of our right to dismiss cases as frivolous. As then pointed out by the Chief Justice, a motion to dismiss as frivolous is something like an anticipation of a hearing on the merits and that therefore the appellee should in his motion to dismiss present the reasons why the case is ■frivolous. This was not done in the motion before us. Consequently, the motion to dismiss will be overruled with permission to the appellants to amend their brief to conform with the rules of this court and without prejudice to the right of the appellee to make a new motion to dismiss as frivolous when the brief is filed; and similarly to renew its motion to dismiss if the appellants fail to file a new brief.